Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
2.	Claims 25-26, 30, 53-66, 69, 71 were amended and claims 73-75 were newly added in the response filed 16 December 2021.  Claims 1-11, 13-24, 28-29, 31-52 and 72 are canceled. Claims 12, 25-27, 30, 53-71 and new claims 73-75 are currently pending and the subject matter of the instant Office action.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robin L. Teskin, Ph.D. on March 14, 2022 and March 15,2022.

The application has been amended as follows: 
In the claims:
12. (Currently Amended) A humanized anti-pituitary adenylate cyclase-activating peptide (anti-PACAP) antibody or antigen-binding antibody fragment thereof, comprising: (i) a heavy chain variable region (VH) comprising a complementarity- thereof binds to an epitope which comprises residues 7, 10, 12, 13, 14 and 17 of human PACAP38 comprising the amino acid sequence of SEQ ID NO: 1241 or of human PACAP27 comprising the amino acid sequence of SEQ ID NO: 1242, and optionally wherein said epitope is identified by alanine scanning.

25. (Currently Amended) The humanized anti-PACAP antigen-binding antibody fragment thereof according to claim 12, wherein the antigen--binding antibody fragment is selected from the group consisting of scFvs, fragment antigen-binding (2 fragments, wherein said antigen-binding antibody fragments comprise a heavy chain 

26. (Currently Amended) The humanized anti-PACAP antibody according to claim 12, wherein the antibody comprises an Fc region which 
(i) lacks N-glycosylation; 
(ii) lacks O-glycosylation; or 
(iii) lacks N-glycosylation and O-glycosylation.

27. (Currently Amended) The humanized anti-PACAP antibody or antigen-binding antibody fragment thereof according to claim 12, which binds to adenylate cyclase-activating peptide (
(i) a dissociation constant (KD) of less than or equal to 5x10-10 M, optionally wherein the KD is determined by ELISA, bio-layer interferometry, kinetic exclusion assay, or surface plasmon resonance at 25o or 37oC; or 
(ii) an off-rate (kd) of less than or equal to 5x10-4 s-1.

30. (Currently Amended) A pharmaceutical composition comprising: 
(a) at least one humanized anti-PACAP antibody or antigen-binding antibody fragment thereof according to claim 12; and 
(b) a pharmaceutically acceptable diluent, carrier, solubilizer, emulsifier, preservative, or mixture thereof; and optionally
 agent, an immunosuppressant, a cytokine, an antiproliferative agent, an antiemetic, or a cytotoxin, and 
optionally wherein said composition is lyophilized, stabilized, or formulated for administration by injection.

53. (Currently Amended) The humanized anti-PACAP antibody or antigen-binding antibody fragment thereof according to claim 12, wherein: 
(i) the VH comprises an amino acid sequence with at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 1162 and comprises a CDR1 sequence consisting of the amino acid sequence of SEQ ID NO: 1164, a CDR2 sequence consisting of SEQ ID NO: 1166, and a CDR3 sequence consisting of the amino acid sequence of SEQ ID NO: 1168; and 
(ii) the VL comprises an amino acid sequence with at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 1182 and comprises a CDR1 sequence consisting of the amino acid sequence of SEQ ID NO: 1184, a CDR2 sequence consisting of the amino acid sequence of SEQ ID NO: 1186, and a CDR3 sequence consisting of the amino acid sequence of SEQ ID NO: 1188.

54. (Currently Amended) The humanized anti-PACAP antibody or antigen-binding antibody fragment thereof according to claim 12, wherein: 
(i) the VH comprises an amino acid sequence with at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 1162 and comprises a CDR1 
(ii) the VL comprises an amino acid sequence with at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 1182 and comprises a CDR1 sequence consisting of the amino acid sequence of SEQ ID NO: 1184, a CDR2 sequence consisting of the amino acid sequence of SEQ ID NO: 1186, and a CDR3 sequence consisting of the amino acid sequence of SEQ ID NO: 1188.

55. (Currently Amended) The humanized anti-PACAP antibody or antigen-binding antibody fragment thereof according to claim 12, wherein: 
(i) the VH comprises an amino acid sequence with at least 99% sequence identity to the amino acid sequence of SEQ ID NO: 1162 and comprises a CDR1 sequence consisting of the amino acid sequence of SEQ ID NO: 1164, a CDR2 sequence consisting of SEQ ID NO: 1166, and a CDR3 sequence consisting of the amino acid sequence of SEQ ID NO: 1168; and 
(ii) the VL comprises an amino acid sequence with at least 99% sequence identity to the amino acid sequence of SEQ ID NO: 1182 and comprises a CDR1 sequence consisting of the amino acid sequence of SEQ ID NO: 1184, a CDR2 sequence consisting of the amino acid sequence of SEQ ID NO: 1186, and a CDR3 sequence consisting of the amino acid sequence of SEQ ID NO: 1188.
56. (Currently Amended) The humanized anti-PACAP antibody or antigen-binding antibody fragment thereof according to claim 12, wherein: 

(ii) the VL comprises the amino acid sequence of SEQ ID NO: 1182.

59. (Currently Amended) The humanized anti-PACAP antibody according to claim 12, wherein the antibody comprises a Fc region comprising the amino acid sequence of SEQ ID NO: 1244, 1245, or 1246.

60. (Currently Amended) The humanized anti-PACAP antibody or antigen-binding antibody fragment thereof according to claim 12, which: 
(i) lacks N-glycosylation; 
(ii) lacks O-glycosylation; or
(iii) lacks N-glycosylation and O-glycosylation.

61. (Currently Amended) The humanized anti-PACAP antibody according to claim 12, comprising a human IgG constant domain, optionally wherein the human IgG is IgG1, IgG2, IgG3, or IgG4.

62. (Currently Amended) The humanized anti-PACAP antibody or antigen-binding antibody fragment thereof according to claim 12, which is directly or indirectly attached to a detectable label.
63. (Currently Amended) The humanized anti-PACAP antibody or antigen-binding antibody fragment thereof according to claim 62, wherein the detectable label is 

64. (Currently Amended) The humanized anti-PACAP antibody or antigen-binding antibody fragment thereof according to claim 12, wherein the KD of said antibody or antigen-binding antibody fragment thereof for PACAP is at least 10-fold lower than the KD of said antibody or antigen-binding antibody fragment thereof for Vasoactive Intestinal Peptide (

65. (Currently Amended) The humanized anti-PACAP antibody or antigen-binding antibody fragment thereof according to claim 12, which inhibits at least one biological effect elicited by PACAP, wherein said at least one biological effect is:

(i) PACAP-induced cAMP production; 
(ii) PACAP-induced vasodilation in a subject administered with said antibody or antigen- binding antibody fragment; or 
(iii) PACAP-induced photophobia in a subject administered with said antibody or antigen-binding antibody fragment thereof, optionally wherein said antibody or antigen-binding antibody fragment thereof inhibits PACAP binding to PAC1-receptor

66. (Currently Amended) The humanized anti-PACAP antibody or antigen-binding antibody fragment thereof according to claim 12, which when administered to a 

67. (Currently Amended) An anti-PACAP antibody or antigen-binding antibody fragment thereof, comprising: 
(i) a VH comprising a CDR1 sequence consisting of the amino acid sequence of SEQ ID NO: 1164, a CDR2 sequence consisting of SEQ ID NO: 1166, and a CDR3 sequence consisting of the amino acid sequence of SEQ ID NO: 1168; and 
(ii) a VL comprising a CDR1 sequence consisting of the amino acid sequence of SEQ ID NO: 1184, a CDR2 sequence consisting of the amino acid sequence of SEQ ID NO: 1186, and a CDR3 sequence consisting of the amino acid sequence of SEQ ID NO: 1188.

68. (Currently Amended) The anti-PACAP antibody or antigen-binding antibody fragment thereof according to claim 67, wherein the VHcomprises the amino acid sequence of SEQ ID NO: 1162, and the VL comprises the amino acid sequence of SEQ ID NO: 1182.

69. (Currently Amended) or antigen-binding antibody fragment thereof according to claim 67 67.

70. (Currently Amended) An anti-PACAP antibody 
(i) a heavy chain comprising the amino acid sequence of SEQ ID NO: 1161; and
(ii) a light chain comprising the amino acid sequence of SEQ ID NO: 1181.

71. (Currently Amended) A pharmaceutical composition comprising:
(a) at least one anti-PACAP antibody or antigen-binding antibody fragment thereof according to claim 67; and 
(b) a pharmaceutically acceptable diluent, carrier, solubilizer, emulsifier, preservative, or mixture thereof; and optionally 
(c) another active agent, optionally agent, an immunosuppressant, a cytokine, an antiproliferative agent, an antiemetic or a cytotoxin, and 
optionally wherein said composition is lyophilized, stabilized, or formulated for administration by injection.

73. (Currently Amended) A pharmaceutical composition comprising: 
thereof according to claim 68; and 
(b) a pharmaceutically acceptable diluent, carrier, solubilizer, emulsifier, preservative, or mixture thereof; and optionally 
(c) another active agent, optionally  agent, an immunosuppressant, a cytokine, an antiproliferative agent, an antiemetic, or a cytotoxin, and 
optionally wherein said composition is lyophilized, stabilized, or formulated for administration by injection.

74. (Currently Amended) A pharmaceutical composition comprising:
(a) at least one anti-PACAP antibody or antigen-binding antibody fragment thereof according to claim 69; and 
(b) a pharmaceutically acceptable diluent, carrier, solubilizer, emulsifier, preservative, or mixture thereof; and optionally 
(c) another active agent, optionally  agent, an immunosuppressant, a cytokine, an antiproliferative agent, an antiemetic, or a cytotoxin, and 
optionally wherein said composition is lyophilized, stabilized, or formulated for administration by injection.

75. (Currently Amended) A pharmaceutical composition comprising:

(b) a pharmaceutically acceptable diluent, carrier, solubilizer, emulsifier, preservative, or mixture thereof; and optionally 
(c) another active agent, optionally  agent, an immunosuppressant, a cytokine, an antiproliferative agent, an antiemetic, or a cytotoxin, and 
optionally wherein said composition is lyophilized, stabilized, or formulated for administration by injection.

4.	Claims 12, 25-27, 30, 53-71 and 73-75 are allowed.  Claims 12, 53-58, 61, 59, 26, 25, 27, 64-66, 60, 62-63, 30, 67-68, 70, 69, 71 and 73-75 were renumbered as claims 1-27 respectively.

Reasons for Allowance

5.	The following is an examiner's statement of reasons for allowance: Claims 12, 25-27, 30, 53-71 and 73-75 are allowed because the anti-PACAP antibody or antigen-binding fragment thereof comprising the recited SEQ ID NOs: for CDRH1-3, CDRL1-3, a VH, a VL, a heavy chain and a light chain of the antibody is free of art and sets forth a specific claim limitation clearly present in the allowed claim which is neither taught nor suggested by the prior art as a whole, either alone or in combination. 

	
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
March 15, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649